ao nN BD

\Oo

10
11
12
13
14
15
16
17
18
19
20
Zi
22
23
24
25
26
27
28

Case:

 

KELLER BENVENUTTI KIM LLP
TOBIAS S. KELLER (Cal. Bar No. 151445)
(tkeller@kbkllp.com)

DARA L. SILVEIRA (Cal. Bar No. 274923)
(dsilveira@kbkllp.com)

DANISHA BRAR (Cal. Bar No. 312950)
(dbrar@kbkllp.com)

650 California Street, Suite 1900

San Francisco, California 94108

Telephone: (415) 496-6723

Facsimile: (650) 636-9251

Attorneys for the Debtor and Debtor in Possession
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

In re: Bankruptcy Case
No. 20-30242 (HLB)

ANTHONY SCOTT LEVANDOWSKI,
Chapter 11

Debtor.
CERTIFICATE OF SERVICE OF
MOTION FOR ORDER
AUTHORIZING THE DEBTOR TO
(A) OBTAIN SECURED
SUPERPRIORITY FINANCING AND
RELATED RELIEF; AND (B) USE
ROTH IRA ASSETS AND PROCEEDS
TO PAY ESTATE OBLIGATIONS
(WITH PROPOSED ORDER) AND
RELATED DOCUMENTS

 

 

I, Tobias S. Keller, hereby declare pursuant to 28 U.S.C. § 1746:

l. I am a partner at Keller Benvenutti Kim LLP, a law firm with offices at
650 California Street, Suite 1900, San Francisco, California 94108, counsel to Anthony Scott
Levandowski, as debtor and debtor in possession in the above-captioned chapter 11 case.

re On August 19, 2021, I caused the following documents to be filed via the Court’s

Electronic Case Filing System:

PO-30242 Doc# 655 Filed: 09/07/21 Entered: 09/07/21 14:29:38 Page 1 of 2

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e MOTION FOR ORDER AUTHORIZING THE DEBTOR TO (A) OBTAIN
SECURED SUPERPRIORITY FINANCING AND RELATED RELIEF; AND
(B) USE ROTH IRA ASSETS AND PROCEEDS TO PAY ESTATE
OBLIGATIONS (WITH PROPOSED ORDER)

e NOTICE OF HEARING ON MOTION FOR ORDER AUTHORIZING THE
DEBTOR TO (A) OBTAIN SECURED SUPERPRIORITY FINANCING AND
RELATED RELIEF; AND (B) USE ROTH IRA ASSETS AND PROCEEDS TO
PAY ESTATE OBLIGATIONS

e DECLARATION OF ALLEN SOONG IN SUPPORT OF MOTION FOR
ORDER AUTHORIZING THE DEBTOR TO (A) OBTAIN SECURED
SUPERPRIORITY FINANCING AND RELATED RELIEF; AND (B) USE
ROTH IRA ASSETS AND PROCEEDS TO PAY ESTATE OBLIGATIONS

e DECLARATION OF TOBIAS S. KELLER IN SUPPORT OF MOTION FOR
ORDER AUTHORIZING THE DEBTOR TO (A) OBTAIN SECURED
SUPERPRIORITY FINANCING AND RELATED RELIEF; AND (B) USE
ROTH IRA ASSETS AND PROCEEDS TO PAY ESTATE OBLIGATIONS
(WITH EXHIBITS)

3. I have reviewed the Notices of Electronic Filing for the above-listed documents,
and I understand that parties listed in each NEF as having received through electronic mail were
electronically served with that document through the Court’s Electronic Case Filing System.

4. In addition, I sent courtesy copies of the foregoing to counsel for Google, Uber,
and the United States Trustee.

I declare under penalty of perjury that, to the best of my knowledge and after reasonable

“
inquiry, the foregoing is true and correct. Bxbonted Somttaiber 7, 2021, in San Francisco,

California.

 

 

Tobias S. Keller

1120-30242 Doc#655 Filed: 09/07/21 Entered: 09/07/21 14:29:38 Page 2 of 2

 

 
